Exhibit 10.68

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Amendment”) between
Cardinal Health, Inc., an Ohio corporation (the “Company”) and George L.
Fotiades (the “Executive”) is effective May 12, 2006 (the “Amendment Date”).

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated February 1, 2004, between the Company and the Executive, as
amended effective February 4, 2005 (the “Employment Agreement”), pursuant to
which the Executive served as the Company’s President and Chief Operating
Officer;

WHEREAS, the Company and the Executive mutually agreed to terminate the
employment relationship and entered into a Separation Agreement, dated April 17,
2006, specifying that the termination of Executive’s employment on the
Termination Date (as defined therein) will qualify as a termination without
Cause under Section 4(c) of the Employment Agreement, entitling Executive to the
compensation set forth in that Subsection of the Employment Agreement;

WHEREAS, the Employment Agreement specifies that the severance payments called
for under Subsection 4(c)(i) be paid monthly in equal installments over the
twenty-four (24) month period immediately following the Date of Termination (as
defined therein);

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), in accordance with the transition rules applicable under IRS
Notice 2005-1 and Proposed Regulations issued under Section 409A of the Code,
and specifically to delay payment of the severance payments for at least six
months after separation from service as required under Code Section 409A; and

WHEREAS, the Company and the Executive desire to set forth in writing these
modifications to the compensation arrangements of the Executive.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, agree that, effective as of the Amendment Date, the Employment Agreement
is amended by deleting Subsection 4(c)(i) of the Employment Agreement in its
entirety and replacing said Subsection with the following:

“(i) pay to the Executive an amount equal to two times the sum of (x) the
Executive’s Base Salary, at the rate in effect on the day immediately prior to
the Date of Termination and (y) the Executive’s Annual Bonus target for the
fiscal year of the Company in which the Date of Termination occurs, such amount
to be divided into twenty-four (24) equal installments payable as follows: seven
(7) installments shall be payable, with interest as described below, as soon as
administratively practicable after the date which is six (6) months after the
Date of Termination, and one (1) installment shall be payable each month
thereafter for a total of seventeen (17) additional months, with



--------------------------------------------------------------------------------

interest credited to the first seven (7) installments determined based on the
“Prime Rate” (as published in the Wall Street Journal) to the date of payment as
though one such installment were allocated to each month between the Date of
Termination and the date of payment; and”

Except as specifically amended by the provisions of this Amendment, all terms of
the Employment Agreement are unmodified and remain in full force and effect.

 

CARDINAL HEALTH, INC.     /s/ Robert D. Walter     /s/ George L. Fotiades Robert
D. Walter     GEORGE L. FOTIADES Executive Chairman of the Board    

 

2